THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE BEEN
ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933 (THE “1933 ACT”) AND APPROPRIATE EXEMPTIONS FROM
REGISTRATION UNDER THE SECURITIES LAWS OF OTHER APPLICABLE JURISDICTIONS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR TRANSFERRED OTHER THAN PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM UNDER THE 1933
ACT AND THE APPLICABLE SECURITIES LAWS OF ANY OTHER JURISDICTION. THE ISSUER
SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
TO THE EFFECT THAT SUCH SECURITIES CAN BE SOLD OR TRANSFERRED PURSUANT TO RULE
144 UNDER THE 1933 ACT (OR A SUCCESSOR RULE THERETO) OR ANOTHER EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT.

INHIBITEX, INC.
WARRANT TO PURCHASE SHARES
OF COMMON STOCK

     
Date of Issuance: October   , 2009
  Certificate No.   

THIS CERTIFIES THAT, for value received,        and its assigns are entitled to
subscribe for and purchase        shares of duly authorized, validly issued,
fully paid and nonassessable Common Stock, par value $.001 per share, (as
adjusted pursuant to Section 4 hereof, the “Warrant Shares”) of INHIBITEX, INC.,
a Delaware corporation (the “Company”), at the price of $1.46 per share (such
price and such other price as shall result, from time to time, from the
adjustments specified in Section 4 hereof is herein referred to as the “Warrant
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth. As used herein the term “Date of Grant” shall mean October   , 2009.
The term “Warrant” as used herein shall be deemed to include any warrants issued
upon transfer or partial exercise of this Warrant unless the context clearly
requires otherwise. This Warrant has been issued pursuant to a Stock and Warrant
Purchase Agreement, dated as of October 22, 2009, between the Company and the
registered holder of this Warrant (the “Purchase Agreement”), and is subject to
the terms and conditions set forth therein. Capitalized Terms not otherwise
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

1. Term. The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time and from time to time from the Date of Grant through
October   , 2013 (the “Expiration Date”).

2. Method of Exercise; Payment: Issuance of New Warrant. Subject to Section 1
hereof, the purchase right represented by this Warrant may be exercised by the
holder hereof, in whole or in part and from time to time, at the election of the
holder hereof, by (a) delivery of the notice of exercise substantially in the
form attached hereto as Exhibit A, duly completed and executed, at the principal
office of the Company and the payment to the Company, by certified or bank
check, or by wire transfer to an account designated by the Company of an amount
equal to the then applicable Warrant Price multiplied by the number of Warrant
Shares then being purchased, or (b) exercise of the “net issuance” right
provided for in Section 10.2 hereof. The holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder unless this
Warrant is being exercised in full to purchase the total number of shares of
Warrant Stock issuable upon exercise of this Warrant. The person or persons in
whose name(s) any certificate(s) representing the Warrant Shares shall be
issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the shares represented thereby (and such shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the holder hereof as soon as practicable and, if
requested by the holder of this Warrant, the Company shall cause its transfer
agent to deliver the certificate representing Warrant Shares issued upon
exercise of this Warrant to a broker or other person (as directed by the holder
exercising this Warrant, but subject to the payment by the holder of any
applicable transfer taxes) within the time period required to settle any trade
made by the holder after exercise of this Warrant without the holder being
subject to any penalty or being “bought in” in connection with such trade. The
Company shall, upon the written request of the holder hereof and provided that
the Company’s transfer agent is participating in The Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program, use its commercially
reasonable efforts to credit such aggregate number of Warrant Shares to which
the holder is entitled pursuant to such exercise to the holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system (“DWAC”); provided, that the holder provides the Company the
reasonably necessary details to effect the foregoing DWAC delivery.

3. Stock Fully Paid; Reservation of Warrant Shares. All Warrant Shares that may
be issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof. During the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized, and
reserved for the purpose of the issue upon exercise of the purchase rights
evidenced by this Warrant, a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant.

4. Adjustment of Warrant Price and Number of Warrant Shares. The number and kind
of securities purchasable upon the exercise of this Warrant and the Warrant
Price shall be subject to adjustment from time to time upon the occurrence of
certain events, as follows:

(a) Reclassification or Merger. In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of
(i) any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), (ii) a sale,
assignment, transfer, conveyance or other disposition of all or substantially
all of the properties or assets of the Company to another person, or (iii) a
purchase, tender or exchange offer that is accepted by the holders of more than
the 50% of the outstanding shares of Common Stock, the Company, or such
surviving or successor corporation, as the case may be, shall duly execute and
deliver to the holder of this Warrant a new Warrant (which, if not in
substantially the form of this Warrant, shall be in form and substance
reasonably satisfactory to the holder of this Warrant), or the Company shall
make appropriate provision without the issuance of a new Warrant, so that the
holder of this Warrant shall have the right to receive upon exercise of this
Warrant, at a total purchase price not to exceed that payable upon the exercise
of the then unexercised portion of this Warrant, and in lieu of the shares of
Common Stock theretofore issuable upon exercise of this Warrant, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification, change or merger by a holder of the number of shares of
Common Stock purchasable under this Warrant immediately preceding the
consummation of such reclassification or merger. Such new Warrant shall provide
for adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The provisions of this subparagraph
(a) shall similarly apply to successive reclassifications, changes and mergers.

(b) Subdivision or Combination of Warrant Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its outstanding shares of Common Stock, the Warrant Price shall be
proportionately decreased and the number of Warrant Shares issuable hereunder
shall be proportionately increased in the case of a subdivision and the Warrant
Price shall be proportionately increased and the number of Warrant Shares
issuable hereunder shall be proportionately decreased in the case of a
combination.

(c) Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to its Common Stock
payable in Common Stock, then the Warrant Price shall be adjusted, from and
after the record date fixed for the determination of the shareholders of the
Company entitled to receive such dividend or distribution, to that price
determined by multiplying the Warrant Price in effect immediately prior to such
date of determination by a fraction (A) the numerator of which shall be the
total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution.

(d) Adjustment of Number of Warrant Shares. Upon each adjustment in the Warrant
Price pursuant to Section 4(c) above, the number of Warrant Shares purchasable
hereunder shall be adjusted, to the nearest whole share, to the product obtained
by multiplying the number of Warrant Shares purchasable immediately prior to
such adjustment in the Warrant Price by a fraction, the numerator of which shall
be the Warrant Price immediately prior to such adjustment and the denominator of
which shall be the Warrant Price immediately thereafter.

5. Notice of Adjustments. Whenever the Warrant Price or the number of Warrant
Shares purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall make a certificate signed by its chief financial officer setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
Warrant Price and the number of Warrant Shares purchasable hereunder after
giving effect to such adjustment, and shall cause copies of such certificate to
be mailed (without regard to Section 12 hereof) by first class mail, postage
prepaid to the holder of this Warrant at such holder’s last known address.

6. Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value of
the Common Stock on the date of exercise as reasonably determined in good faith
by the Company’s Board of Directors.

7. Compliance with 1933 Act. This Warrant and all Warrant Shares issued upon
exercise of this Warrant (unless registered under the 1933 Act and any
applicable state securities laws) shall be stamped or imprinted with a legend in
substantially the form as set forth in the Purchase Agreement. Said legend shall
be removed by the Company, upon the request of a holder, at such time as the
restrictions on the transfer of the applicable security shall have terminated.

8. Rights as Shareholders; Information. No holder of this Warrant, as such,
shall be entitled to vote or receive dividends or be deemed the holder of Common
Stock or any other securities which may at any time be issuable on the exercise
hereof for any purpose, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to shareholders at any meeting thereof, or (except as
provided in Section 10.1) to receive notice of meetings, or to receive dividends
or subscription rights or otherwise until this Warrant shall have been exercised
and the Warrant Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.

9. Registration Rights. The Company has granted registration rights to the
holder of this Warrant for the resale of the Common Stock of the Company
obtained upon exercise hereof, pursuant to the Purchase Agreement.

10. Additional Rights.

10.1 Notice of Corporate Action. In the event the Company proposes to: (i) pay,
distribute, or take a record of the holders of its Common Stock for the purpose
of determining the holders thereof who are entitled to receive, any dividend or
other distribution, or any right to subscribe for, purchase or otherwise acquire
any shares of capital stock or any other securities or property, or
(ii) consummate any capital reorganization, reclassification, recapitalization,
consolidation, merger, transfer of all or substantially all of the Company’s
assets, dissolution, liquidation or winding-up, or any similar transaction,
then, at least 10 days prior to the earlier of any applicable record date or
such event, as the case may be, the Company shall mail to the holder of this
Warrant a notice specifying: (a) the date or expected date on which any such
payment or distribution is to be made or record is to be taken and the amount
and character of any such dividend, distribution or right; (b) the date or
expected date on which any such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation,
winding-up or similar transaction is to take effect and any record date
therefor; (c) the time as of which any holders of record of shares of Common
Stock and/or any other class of securities shall be entitled to exchange their
shares of Common Stock and/or other securities for the securities or other
property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation,
winding-up or similar transaction and a description in reasonable detail of such
transaction; and (d) in each case, the expected effect on the Warrant Price of
each such transaction or event. The Company shall update any such notice to
reflect any change in the foregoing information.

10.2 Right to Convert Warrant into Stock: Net Issuance.

(a) Right to Convert. In addition to and without limiting the rights of the
holder under the terms of this Warrant, the holder shall have the right to
convert this Warrant or any portion thereof (the “Conversion Right”) into shares
of Common Stock as provided in this Section 10.2 at any time or from time to
time during the term of this Warrant. Upon exercise of the Conversion Right with
respect to a particular number of Warrant Shares subject to this Warrant (the
“Converted Warrant Shares”), the Company shall deliver to the holder (without
payment by the holder of any exercise price or any cash or other consideration)
that number of shares of fully paid and nonassessable Common Stock as is
determined according to the following formula:

          X = B- A    
 
  Y Where: X =   the number of shares of Common Stock to be issued to
    the holder upon such exercise
Y =   the fair market value of one share of Common Stock
A =   the aggregate Warrant Price of the specified number
    of Converted Warrant Shares immediately prior to the
    exercise of the Conversion Right (i.e., the number
    of Converted Warrant Shares multiplied by the
   
Warrant Price)
 
B =   the aggregate fair market value of the specified
    number of Converted Warrant Shares (i.e., the number
    of Converted Warrant Shares multiplied by the fair
    market value of one Converted Warrant Share)


No fractional shares shall be issuable upon exercise of the Conversion Right,
and, if the number of shares to be issued determined in accordance with the
foregoing formula is other than a whole number, the Company shall pay to the
holder an amount in cash equal to the fair market value of the resulting
fractional share on the Conversion Date (as hereinafter defined). For purposes
of Section 9 and Section 22 of this Warrant, shares issued pursuant to the
Conversion Right shall be treated as if they were issued upon the exercise of
this Warrant.

(b) Method of Exercise. The Conversion Right may be exercised by the holder by
the surrender of this Warrant at the principal office of the Company together
with a written statement (which may be in the form of Exhibit A) specifying that
the holder thereby intends to exercise the Conversion Right and indicating the
number of shares subject to this Warrant which are being surrendered (referred
to in Section 10.2(a) hereof as the Converted Warrant Shares) in exercise of the
Conversion Right. Such conversion shall be effective upon receipt by the Company
of this Warrant together with the aforesaid written statement, or on such later
date as is specified therein (the “Conversion Date”). Certificates for the
Warrant Shares issuable upon exercise of the Conversion Right shall be issued as
of the Conversion Date and shall be delivered to the holder within the time
period required to settle any trade made by the holder after exercise of this
Warrant without the holder being subject to any penalty or being “bought in” in
connection with such trade. Subject to Section 22, to the extent this Warrant is
not previously exercised, it shall be deemed to have been automatically
converted in accordance with this Section 10.2 (even if not surrendered)
immediately before its expiration, involuntary termination or cancellation if
the then-applicable fair market value of a Warrant Share exceeds the Warrant
Price, unless the holder notifies Company in writing to the contrary prior to
such automatic exercise.

(c) Determination of Fair Market Value. For purposes of this Section 10.2, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean:

(i) If the Company’s Common Stock is traded or quoted on the Nasdaq Global
Market, the Nasdaq Global Select Market, the Nasdaq Capital Market, the New York
Stock Exchange or the American Stock Exchange, then the average of the closing
sale prices of the Common Stock for the five (5) trading days immediately prior
to (but not including) the Determination Date;

(ii) If the Company’s Common Stock is not traded or quoted on the Nasdaq Global
Market, the Nasdaq Global Select Market, the Nasdaq Capital Market, the New York
Stock Exchange or the American Stock Exchange, but is traded on the OTC Bulletin
Board or in the over-the-counter market or Pink Sheets, then the average of the
closing bid and ask prices reported for the five (5) trading days immediately
prior to (but not including) the Determination Date; and

(iii) If there is no public market for the Common Stock, then fair market value
shall be determined by the Company’s Board of Directors in good faith.

If closing prices or closing bid prices are no longer reported by a securities
exchange or other trading system, the closing price or closing bid price shall
be that which is reported by such securities exchange or other trading system at
4:00 p.m. New York City time on the applicable trading day.

11. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and (i) Investors holding Warrants representing at least a
majority of the number of Warrant Shares then issuable upon exercise of the
Warrants sold in the Offering (as such terms are defined in the Purchase
Agreement), provided that such modification, amendment or waiver is made with
respect to all Warrants issued in the Offering and does not adversely affect the
holder of this Warrant without adversely affecting all Investors in a similar
manner; or (ii) the holder of this Warrant.

12. Notices. Any notice, request, communication or other document required or
permitted to be given or delivered to the holder hereof or the Company shall be
delivered, or shall be sent by certified or registered mail, postage prepaid, to
each such holder at its address as shown on the books of the Company or to the
Company at the address indicated therefor on the signature page of this Warrant
with a copy to the Chief Executive Officer at the same address and with another
copy to Dechert LLP, 1095 Avenue of the Americas, New York, NY 10036-6797; tel.
(212) 698-3500, fax (212) 698-3599; Attn: David S. Rosenthal, or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other parties.

13. Transfers. Subject to compliance with applicable federal and state
securities laws, this Warrant may be transferred by the holder with respect to
any or all of the Warrant Shares. Upon surrender of this Warrant to the Company,
together with the assignment hereof properly endorsed, for transfer of this
Warrant as an entirety by the holder, the Company shall issue a new warrant of
the same denomination to the assignee. Upon surrender of this Warrant to the
Company, together with the assignment hereof properly endorsed, by the holder
for transfer with respect to a portion of the Warrant Shares purchasable
hereunder, the Company shall issue a new warrant to the assignee, in such
denomination as shall be requested by the holder hereof, and shall issue to such
holder a new warrant covering the number of Warrant Shares in respect of which
this Warrant shall not have been transferred.

14. Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger or consolidation and all of the
obligations of the Company relating to the Warrant Shares issuable upon the
exercise or conversion of this Warrant shall survive the exercise, conversion
and termination of this Warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the holder
hereof.

15. Lost Warrants or Stock Certificates. The Company covenants to the holder
hereof that, upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

16. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

17. Governing Law; Jurisdiction; Jury Trial. This Warrant shall be governed by
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

18. Remedies. In case any one or more of the covenants and agreements contained
in this Warrant shall have been breached, the holders hereof (in the case of a
breach by the Company), or the Company (in the case of a breach by a holder),
may proceed to protect and enforce their or its rights either by suit in equity
and/or by action at law, including, but not limited to, an action for damages as
a result of any such breach and/or an action for specific performance of any
such covenant or agreement contained in this Warrant.

19. No Impairment of Rights. The Company will not, by amendment of its
certificate of incorporation or through any other means, avoid or seek to avoid
the observance or performance of any of the terms of this Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Warrant against impairment.

20. Severability. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

21. Entire Agreements. This Warrant constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.

22. Limitation on Exercise.

(a) [Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the holder hereof upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the holder’s for purposes of Section
13(d) of the Securities Exchange Act of 1934 (“Exchange Act”), does not exceed
     % (the “Maximum Percentage”) of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise). For purposes of this Warrant, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. By written notice to the Company,
the holder may waive the provisions of this Section or increase or decrease the
Maximum Percentage to any other percentage specified in such notice, but (i) any
such waiver or increase will not be effective until the 61st day after such
notice is delivered to the Company and (ii) any such waiver or increase or
decrease will apply only to the holder and not to any other holder of
Warrants.]1

(b) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the holder hereof upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the holder’s for purposes of the rules
of the Nasdaq Stock Market does not exceed 19.9% of the total number of issued
and outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise).

(c) Each delivery of an notice of exercise or conversion hereunder will
constitute a representation by the holder that it has evaluated the limitation
set forth in this paragraph and determined that issuance of the full number of
Warrant Shares requested in such notice is permitted under this paragraph. For
purposes of this Warrant, in determining the number of outstanding shares of
Common Stock, the holder may rely on the number of outstanding shares of Common
Stock as reflected in (1) the Company’s most recent reports or public filings
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. The Company’s obligation to issue shares of Common Stock in
excess of the limitation referred to in this Section 22 shall be suspended (and
shall not terminate or expire notwithstanding any contrary provisions hereof)
until such time, if any, as such shares of Common Stock may be issued in
compliance with such limitation, but in no event later than the Expiration Date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by its duly authorized officer and to be dated as of the Date of
Grant set forth on the first page to this Warrant.

INHIBITEX, INC.

By:      

      Name:
Title:
Address:  
Russell H. Plumb
President and Chief Executive Officer
Inhibitex, Inc.
9005 Westside Parkway
Alpharetta, GA 30009

EXHIBIT A

NOTICE OF EXERCISE

To: INHIBITEX, INC. (the “Company”)



1.   The undersigned hereby:

      •  
elects to purchase        shares of Common Stock of the Company pursuant
to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full, or
•  
*elects to exercise its net issuance rights pursuant to Section 10.2
of the attached Warrant with respect to                   shares of Common
Stock.



2.   Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

 
(Name)
(Address)



3.   The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.

 
(Signature)
(Date)



1   This paragraph is optional, subject to the preference of the holder.

